Citation Nr: 1037296	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for cardiomyopathy. 


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 
1998 and from September 2001 to May 2003, with active duty 
service for training (ACDUTRA) from June 2000 to August 2000 and 
from November 2000 through March 2001.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2008, December 2008, and September 2009, the Board 
remanded the case for further action by the originating agency.  
The case has now returned to the Board for further appellate 
action.

In June 2008, the Veteran provided testimony at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is of record.

The Veteran is entitled to representation at all stages of an 
appeal. 38 C.F.R. § 20.600 (2009).  VA policy is to afford the 
representative an opportunity to submit a VA form 646, Statement 
of Accredited Representative in Appealed Case, after completing 
the development directed in a remand and prior to returning an 
appeal to the Board.  M21-1MR, Part 1, Chapter 5, Section F, 
Para. 27 (Aug. 19, 2005).  In July 2010, the Veteran was notified 
that his representative was being provided the opportunity to 
execute a VA Form 646  prior to recertifying the appeal to the 
Board.  However, no Form 646 was ever received from the Veteran's 
representative.  As the representative was given the opportunity 
to complete a Form 646 in accordance with VA procedures, the 
Board will proceed with a decision in this case. 


FINDING OF FACT

The Veteran does not have chronic cardiomyopathy. 



CONCLUSION OF LAW

Chronic cardiomyopathy was not in incurred or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for 
cardiomyopathy.  He testified in June 2008 that first experienced 
symptoms of viral myocarditis during a period of ACDUTRA that was 
then diagnosed as cardiomyopathy in May 2001. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, 
naval, or air service includes active duty and any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, 
ACDUTRA includes full-time duty in the Armed Forces performed by 
the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

The Board finds that the evidence in this case does not establish 
the presence of the first element necessary for service 
connection, i.e. a current disability.  Although the Veteran was 
diagnosed with cardiomyopathy in May 2001, with complaints of 
symptoms such as heart palpitations beginning as early as 
February 2001, there is no evidence of cardiomyopathy at any time 
since his claim for service connection was received in October 
2003. See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a 
finding that the veteran had a claimed disability "at some point 
during the processing of his claim," satisfied the service 
connection requirement for manifestation of current disability).  
Therefore, a current disability has not been demonstrated.  

Service personnel records establish that the Veteran served on 
ACDUTRA from approximately November 2000 to March 2001.  In April 
2001, he saw his private physician with complaints of heart 
palpitations since February 2000.  An echocardiogram was 
performed, and although it was noted to be a very technically 
limited study, a differential diagnosis of cardiomyopathy (most 
likely viral or idiopathic in nature) was rendered in May 2001.  
A month later, in June 2001, the Veteran's private physician 
noted that it was possible the Veteran's heart had healed based 
on a normal exercise stress test and normal left ventricular 
function indicated by an echocardiogram.  By December 2001, the 
Veteran was diagnosed with partially healed mild viral 
cardiomyopathy and was advised to follow-up on a yearly basis.  

The medical evidence dated after December 2001 consistently 
characterizes the Veteran's cardiomyopathy as healed or resolved.  
A January 2002 medical summary performed in connection with the 
Veteran's application for a training position characterized his 
cardiomyopathy as "essentially healed" with no exercise 
limitations.  Similarly, during cardiac consultations in March 
and September 2002, the Veteran was found to have no functional 
limitations or symptoms associated with cardiomyopathy and the 
condition was diagnosed as resolved viral myocarditis.  A Medical 
Board Evaluation conducted in October 2002 also characterized the 
condition as "status post viral carditis with cardiomyopathy, 
resolved." Although the Veteran reported to an emergency room in 
February 2003 with complaints of palpitations and chest pains, 
his physician noted a history of viral cardiomyopathy that was 
improved with no significant change on echocardiogram. 

After receipt of the Veteran's claim in October 2003, his medical 
treatment focused on sinusitis, allergies, and occasional 
complaints of heart palpitations.  No diagnoses of cardiomyopathy 
were made by his private physician.  In fact, while the Veteran's 
physician provided a June 2008 statement in support of the claim 
providing a link between the cardiomyopathy diagnosed in May 2001 
and the Veteran's ACDUTRA, the statement did not provide any 
evidence of current cardiomyopathy.  In addition, the diagnosis 
of cardiomyopathy rendered during an April 2004 VA examination 
was based solely on the Veteran's reported history and was made 
without review of the claims folder or any past medical records.  
Physical examination showed no evidence of cardiac disease, and 
the diagnosis of cardiomyopathy was essentially a bare 
transcription of lay history.  It is therefore  not competent 
medical evidence of a current disability.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute competent 
medical evidence).

The Veteran was provided another VA examination in March 2009.  
After review of the complete claims folder, the examiner found 
that it was questionable whether the Veteran ever truly had 
cardiomyopathy.  In any event, even if the Veteran had 
cardiomyopathy in 2001, the condition was now completely resolved 
with normal left ventricular function, normal functional status, 
excellent exercise tolerance, and no clear symptoms.  The 
examiner reiterated his conclusion in February and April 2010 
addendum reports, and found that the Veteran had no indication of 
cardiomyopathy.  

To be present as a current disability, the claimed condition must 
be shown at some point during the claims period.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 
requires current symptomatology at the time the claim is filed in 
order for a veteran to be entitled to compensation); Chelte v. 
Brown, 10 Vet. App. 268 (1997) (observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection).  In this case, although the evidence establishes a 
diagnosis of cardiomyopathy in May 2001, there is no competent 
medical evidence establishing the presence of a current 
disability since the receipt of the Veteran's claim in October 
2003.  Private medical records and a June 2008 statement from his 
physician do not contain diagnoses of cardiomyopathy and the 
March 2009 VA examiner has stated in multiple medical opinions 
that the Veteran does not currently have cardiomyopathy.  
The Board has considered the testimony and statements of the 
Veteran, but notes that he is not competent to provide medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover 
v. West, 12 Vet. App. 109, 112 (1999).  The Veteran is competent 
to report symptoms, but the record is negative for complaints of 
chest pain, shortness of breath, or any other indication of 
cardiomyopathy other than occasional heart palpitations during 
exercise.  The March 2009 VA examiner noted that the Veteran had 
no clear symptoms related to cardiomyopathy, and the Veteran has 
not reported any such symptoms, either in statements to VA or in 
his June 2008 hearing testimony.  

The evidence is therefore against a finding of any current 
disability due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin, supra; Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against the 
claim and it is denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a March 2004 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice, specifically notice of the Dingess elements 
of the claim, was provided after the initial adjudication of the 
claim, this timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in a July 2010 SSOC. Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of private 
treatment.  Additionally, the Veteran was provided a proper VA 
examination in March 2009 in response to his claim, with addendum 
reports provided in February and April 2010.

The Board also finds that VA has complied with the March 2008, 
December 2008, and September 2009 remand orders of the Board.  
Only substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In 
response to the Board's remands, the Veteran was provided a 
videoconference hearing in June 2008, a VA examination in March 
2009, and the Veteran was requested to notify VA of any 
additional evidence he wished to submit in July 2010.  The case 
was then readjudicated in July 2010.  Therefore, VA has complied 
with the remand orders of the Board.  


For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for cardiomyopathy is denied. 




____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


